NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 06a0551n.06
                        Filed: August 2, 2006

                                        No. 05-6123

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


NORMAN WRIGHT,

       Plaintiff-Appellant,
                                                              ON APPEAL FROM THE
v.                                                            UNITED STATES DISTRICT
                                                              COURT FOR THE
LOUISVILLE JEFFERSON COUNTY METRO                             WESTERN DISTRICT OF
GOVERNMENT; LOUISVILLE METRO                                  KENTUCKY
POLICE DEPARTMENT, Officers in the Employ
of Louisville Jefferson County Metro
Government; TRAVIS HATCHELL,

       Defendants-Appellees.




BEFORE: MARTIN and SUTTON, Circuit Judges; JORDAN, District Judge.*


       LEON JORDAN, District Judge. Norman Wright appeals the district court’s grant

of summary judgment in favor of all defendants. After reviewing the record, the parties’

briefs, and the applicable law, this court determines that no jurisprudential purpose would

be served by a panel opinion. The district court committed no reversible error. Its judgment




       *
        The Honorable R. Leon Jordan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
Wright v. Louisville Jefferson County Metro Government, No. 05-6123

is therefore AFFIRMED for the reasons stated in its summary judgment memorandum opinion.




                                                -2-